Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 2-5, 10, 11, 14, 18 and 20 are withdrawn in view of 

the newly discovered reference(s) to Talbot (US 3,337,177).  Rejections based on the newly cited 

reference(s) follow.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Talbot (US 3,337,177). 
Talbot discloses a side view mirror assembly for a vehicle comprising a bracket (16) configured for attachment to the vehicle static structure (fender), the bracket includes a boss (the portion of the bracket which receives element (14)) extending from a flange (see Fig. 4), the boss seating directly to the vehicle static structure (see Fig. 4) and spacing the flange from the vehicle static structure (see Fig. 4); a base frame (3) configured to couple to the bracket (see Fig. 4), the base frame interfacing with the bracket through a guide (the outer peripheral walls of the element (16)) that is at least partially received within a pocket (the inner surfaces of element (3) )when the base frame is coupled to the bracket (see Fig. 4); and a mirror housing assembly (5) having a mirror (11) adjustably supported by the base frame (see figures 1-4), wherein the bracket includes the guide and the base frame includes the pocket (see Fig. 4), the pocket including inner surfaces that abut outer peripheral walls of the guide for fixing the base frame relative to vehicle static structure (see Fig. 4), wherein the outer peripheral wall is a tapered wall and the inner surfaces of the pocket include a taper corresponding with the taper of the outer peripheral wall (see Fig. 4) and wherein the mirror assembly includes at least one fastener (17) securing the base frame to the bracket. Note figures 1-4 along with the associated description thereof.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (US 

3,337,177).

Talbot discloses all of the subject matter claimed, note the above explanation, except for the flange of the bracket having at least one locator pin. 
The examiner takes Official Notice that it is well known to use and employ at least one locator pin on at least one fixing component of a plurality of fixing components in the same field of endeavor for the purpose of providing proper alignment between the two fixing components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flange of the bracket of Talbot to include at least one locator pin, as commonly used and employed in the mirror art, in order to provide proper alignment between the bracket and an opening in the vehicle static structure (fender).
7.	Claim(s) 10, 11, 14, 17, 18 and 20 are is/are rejected under 35 U.S.C. 103 as being 

unpatentable over Talbot (US 3,337,177) in view of Stephenson (US 3,628,862).

	Talbot discloses all of the subject matter claimed, note the above explanation, except for the mirror assembly having an electric motor to adjust a position of the mirror and an electric conduit through the base frame to supply power to the motor.
	Stephenson teaches it is well known to use and employ a mirror assembly with at least one an electric motor (62, 72) and an electric conduit (17, 19, 63) in the same field of endeavor for the purpose of automatically adjusting a position of a mirror (20) from within a vehicle by way of an electric conduit to supply power to the motor (see Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Talbot to include to at least one an electric motor and an electric conduit to supply power to the at least one motor, as taught by Stephenson in order to automatically adjust a position of the mirror from within a vehicle, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Note: In re Stevens, 101 USPQ 284 (CCPA 1954).  
	As to the limitations of claim 10, the examiner takes Official Notice that it is well known to use and employ at least one light (i.e., spot light, turning signal light…etc.) and one additional electrical feature (i.e., a heater…etc.) on a side view  mirror assembly in the same field of endeavor for the purpose of viewing a blind spot about a vehicle with a spot light, to signal to other drivers on roadways the intentions of a driver of a vehicle with a turning signal light or a heater to defrost a mirror to promote vehicle safety.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the side view mirror assembly of Talbot in view of Stephenson to include a light (i.e., spot light, turning signal light…etc.) and one additional electrical feature (i.e., a heater…etc.) on the side view mirror assembly, as commonly used and employed in the mirror art, in order to view a blind spot about a vehicle with a spot light, to signal to other drivers on roadways the intentions of a driver of a vehicle with a turning signal light or a heater to defrost the mirror to promote vehicle safety. 
As to the limitations of claim 17, the examiner takes Official Notice that it is well known to use and employ at least one locator pin on at least one fixing component of a plurality of fixing components in the same field of endeavor for the purpose of providing proper alignment between the two fixing components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flange of the bracket of Talbot to include at least one locator pin, as commonly used and employed in the mirror art, in order to provide proper alignment between the bracket and an opening in the vehicle static structure (fender).
8.	Claims 7-9, 12, 13, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 24, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872